Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered March 5, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing her to concurrent terms of 1 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s arguments are substantially similar to arguments that this Court rejected on a codefendant’s appeal (People v DeJesus, 30 AD3d 1132 [2006], lv denied 7 NY3d 811 [2006]). There is no basis for *341disturbing the jury’s determinations concerning credibility. The evidence supported the conclusion that defendant was a participant in the sale and a joint possessor of the drugs (see People v Bello, 92 NY2d 523 [1998]; see also People v Bundy, 90 NY2d 918, 920 [1997]). In particular, there was evidence supporting the inference that as the police approached the van from which drugs were being sold, defendant attempted to hide drugs in the crevice of a seat. We have considered and rejected defendant’s remaining arguments. Concur—Tom, J.P., Andrias, Saxe, Gonzalez and Sweeny, JJ.